REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, none of the closest prior art, such as Rast (US 20010046304 A1) and Gotoh (US 20180341982 A1), expressly teaches or reasonably suggests, “a sound reproducing method comprising:
…
wherein the control information includes information that instructs adjustment of sound quality of the external sound supplied to the speaker by the hear-through processing; and 
the hear-through processing and the noise cancellation processing, when receiving the information to instruct the adjustment of the sound quality of the external sound as the control information, execute processing to adjust the sound quality of the external sound based on the control information“, in combination with the other claim elements, in a manner as claimed.
Independent claims 1 and 13 are allowed for analogous reasons as claim 7.
	Dependent claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654      


/PAUL KIM/           Primary Examiner, Art Unit 2654